MEMORANDUM **
A review of the record and the opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
Accordingly, appellee’s motion for summary affirmance of the district court’s judgment is granted. See United States v. Weaver, 433 F.3d 1104 (9th Cir.2006); United States v. Murillo, 422 F.3d 1152 (9th Cir.2005).
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.